



TERM LOAN PROMISSORY NOTE
$30,000,000.00
January ___, 2019



FOR VALUE RECEIVED, the undersigned, CHESAPEAKE UTILITIES CORPORATION, a
Delaware corporation, with offices at 909 Silver Lake Boulevard, Dover, Delaware
19904 (“Borrower”), promises to pay to the order of BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation at the office designated below
(“Bank”), the principal sum of THIRTY MILLION DOLLARS ($30,000,000.00) in (i)
installments of interest from the date hereof on the principal amount thereof
from time to time outstanding, in like funds, on each Interest Payment Date at
the Interest Rate per annum applicable to the Term Loan as provided in the Term
Loan Credit Agreement, dated of even date herewith, by and between Borrower and
Bank (as amended, modified, or supplemented from time to time, the “Credit
Agreement”), and (ii) a final payment of the outstanding principal balance of
this Term Loan Promissory Note, together with accrued interest thereon, at the
Interest Rate per annum applicable to the Term Loan as provided in the Credit
Agreement, on the Maturity Date. All such principal and interest shall be
payable in lawful money of the United States of America in immediately available
funds at the offices of Bank, at 200 West Second Street, 17th Floor,
Winston-Salem, North Carolina 27101 or such other address as Bank may, from time
to time, notify Borrower.
This Term Loan Promissory Note is defined in the Credit Agreement as the “Note.”
Reference is made to the Credit Agreement for a statement of the respective
rights and obligations of the parties and the terms and conditions therein
provided, under which all or any part of the principal hereof, accrued interest
thereon, and other amounts payable under the Credit Agreement may become
immediately due and payable. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
This is a term loan pursuant to which Borrower may not re-borrow amounts
previously repaid pursuant to the terms and conditions of this Term Loan
Promissory Note and the Credit Agreement.
All borrowings evidenced by this Term Loan Promissory Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
the holder hereof in its internal records; provided, that the failure of the
holder hereof to make such a notation or any error in such notation shall not
affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Loan Promissory Note and the
Credit Agreement. Should a conflict arise between this Term Loan Promissory Note
and the Credit Agreement, the terms of the Credit Agreement shall control.
Interest shall accrue on the outstanding principal balance hereof at the rate or
rates provided for in the Credit Agreement.
The occurrence of an Event of Default under the Credit Agreement constitutes an
Event of Default under this Term Loan Promissory Note and entitles Bank, in
accordance with the Credit Agreement, to declare this Term Loan Promissory Note
immediately due and payable.
Borrower hereby waives presentment, demand for payment, notice of dishonor or
acceleration, protest and notice of protest, and any and all other notices or
demands of any kind in connection with the delivery, acceptance, performance,
default or enforcement of this Term Loan Promissory Note, except any notice
requirements set forth in the Credit Agreement.
This Term Loan Promissory Note shall be binding upon Borrower and its successors
and assigns and shall inure to the benefit of Bank and its successors and
assigns. This Term Loan Promissory Note shall be governed as to validity,
interpretation and effect by the laws of the State of New York.
In the event any interest rate applicable hereto is in excess of the highest
rate allowable under applicable law, then the rate of such interest will be
reduced to the highest rate not in excess of such maximum allowable interest and
any excess previously paid by Borrower shall be deemed to have been applied
against the principal outstanding under the Credit Agreement.
Borrower shall also be liable hereunder for all fees, costs and expenses as
provided in the Credit Agreement.
BORROWER AND BANK AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE IN CONNECTION WITH THIS TERM
LOAN PROMISSORY NOTE AND HEREBY WAIVE ANY RIGHT OR CLAIM TO PUNITIVE OR
EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION
WITH ANY DISPUTE IN CONNECTION WITH THIS TERM LOAN PROMISSORY NOTE.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS TERM LOAN
PROMISSORY NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BANK’S ACCEPTING THIS TERM LOAN PROMISSORY NOTE.
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR
THE PROTHONOTARY OR CLERK OF ANY COURT IN THE STATE OF NEW YORK, OR ELSEWHERE,
UPON AND FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWER FOR THE AMOUNT FOR WHICH BORROWER MAY BE OR
BECOME LIABLE TO BANK OR ANY OF THEM UNDER THIS TERM LOAN PROMISSORY NOTE AS
EVIDENCED BY AN AFFIDAVIT SIGNED BY AN OFFICER OF BANK, AS THE CASE MAY BE,
SETTING FORTH THE AMOUNT THEN DUE, PLUS REASONABLE ATTORNEYS’ FEES OF UP TO TEN
PERCENT (10%) OF PRINCIPAL AND INTEREST AND COSTS OF SUIT (PROVIDED, HOWEVER,
BANK WILL SEEK TO COLLECT ONLY SUCH REASONABLE FEES AS IT ACTUALLY INCURS FROM
TIME TO TIME), AND FOR SO DOING THIS TERM LOAN PROMISSORY NOTE OR A COPY HEREOF
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT, IT BEING AGREED THAT THE
FOREGOING AUTHORIZATION IS A POWER COUPLED WITH AN INTEREST. BORROWER WAIVES THE
RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS NOW OR
HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND POWER TO
CONFESS JUDGMENT SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH
EXERCISE SHALL BE HELD TO BE INVALID, VOIDABLE OR VOID, BUT THE POWER SHALL
CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS BANK
SHALL ELECT UNTIL ALL OBLIGATIONS OF BORROWER TO BANK HAVE BEEN PAID IN FULL.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL IN THE REVIEW
AND EXECUTION OF THIS TERM LOAN PROMISSORY NOTE, AND FURTHER ACKNOWLEDGES THAT
THE MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL AND CONFESSION OF
JUDGMENT HAVE BEEN FULLY EXPLAINED TO BORROWER BY SUCH COUNSEL.


{remainder of page intentionally left blank}
















    


Borrower acknowledges that it has read and understood all the provisions of this
Term Loan Promissory Note, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
ATTEST:                    CHESAPEAKE UTILITIES CORPORATION
a Delaware corporation



By:___________________________        By:_______________________________(SEAL)
Name:    Thomas E. Mahn            Name: Beth W. Cooper    
Title: Treasurer and Vice President        Title: Senior Vice President and
Chief Financial
Officer








[Signature Page to Term Loan Promissory Note]





